Title: To John Adams from Joseph Palmer, 1765
From: Palmer, Joseph
To: Adams, John


     
      Dr Sir
      Germantown?y 1765
     
     My known fondness for Agriculture and Manufactures, has given many Opportunitys, which I have often embraced, for recommending the forming Societies for their improvement; but as nothing of that kind has yet taken place among us, that I know of; I wou’d now take the liberty of proposing a Society in this Town, for improvements in Agriculture, Commerce, Arts, and Manufactures: Agriculture is principally intended; but as there is a natural connection between ’em in many Cases in which they are mutually assistants to each other, I tho’t it best to include all, lest we might otherwise be debarr’d some useful enquiry into Commerce &c., by being confined only to Agriculture. Could we establish such a Society here, other Towns might catch the Spirit, which might be diffused to the general rise of County Societies, and finally be all United into One grand Provincial-Society; the possible advantages of which, consider’d in the whole, and in all it’s parts, Surpasses all my present conceptions; and I think it needless to enter into any particulars, as many great advantages are so obvious, that they cannot but be observed by every person of the least Attention.
     I had several reasons for proposing the Thing first to you; for the present it may Suffice to Say, that knowing your love for Agriculture, and the many opportunitys you have of inviting the most Suitable persons for Members, did, in part, point out you as a proper person to begin, and form such a Society; the Rules for which, I shou’d think, had best be few; and the Meetings not often, but calculated to Suit the Farmers leisure: Perhaps it might be best for each intended Member, to come at the first Meeting, provided with Rules for their Formation; and then, out of the whole to collect a Sett of Articles for establishing the Society.
     If in your hands, these Hints shou’d be improved for the establishment of the Society, I doubt not but others would Soon be formed upon the same Principles; and whether it shou’d ever proceed so far as to form a Provincial-Society or not, yet, we may be assured of many advantages, so far as Society-Influence, may reach.
     If you shou’d so far approve of this Plan, as to Act upon it; you may be assured of my most ardent wishes for your Success; but whether the Multiplicity of my affairs will admit of any thing more than meer Wishes, shou’d you need other assistance, is utterly unknown to Dear Sir Your real Friend and very humbl. Servt.
     
      J Palmer
     
     